Citation Nr: 1105933	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder from October 3, 2006 to September 
15, 2009.  

2.  Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder on and after September 16, 2009.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to May 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas, in which the RO granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a 50 percent 
disability rating, effective from October 3, 2006.  The Veteran 
disagreed with the rating assigned to his service-connected PTSD 
and subsequently filed a timely appeal.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

By a rating decision, dated in May 2010, the RO increased the 
disability rating for the Veteran's service-connected PTSD from 
50 to 70 percent disabling, effective from September 16, 2009 
(the date of VA examination showing increased symptoms).  Because 
the RO assigned a "staged" rating to the Veteran's service-
connected PTSD, the Board has characterized the issues on appeal 
as stated on the first page of this decision.  See Fenderson, 
supra.  

In the May 2010 rating action, the RO also awarded a total 
disability rating based upon individual unemployability (TDIU) 
due to service-connected disability, effective from September 16, 
2009.  


FINDINGS OF FACT

1.  In September 2010, prior to promulgation of a decision by the 
Board, the Veteran withdrew his appeal in regard to the claim of 
entitlement to an initial rating in excess of 50 percent for PTSD 
from October 3, 2006 to September 15, 2009.    

2.  In September 2010, prior to promulgation of a decision by the 
Board, the Veteran withdrew his appeal in regard to the claim of 
entitlement to an initial rating in excess of 70 percent for PTSD 
on and after September 16, 2009.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial rating in 
excess of 50 percent for PTSD from October 3, 2006 to September 
15, 2009, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial rating in 
excess of 70 percent for PTSD on and after September 16, 2009, 
have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204 (2010).

As explained in the Introduction above, the Veteran submitted a 
timely appeal with respect to his claim for an initial higher 
rating for his service-connected PTSD.  The Board has 
characterized his claim as a "staged rating," containing the 
two following separate rating periods: entitlement to an initial 
rating in excess of 50 percent for PTSD from October 3, 2006 to 
September 15, 2009, and entitlement to an initial rating in 
excess of 70 percent for PTSD on and after September 16, 2009.  
See Fenderson, supra.  

In a VA Form 21-4138, Statement in Support of Claim, received by 
the RO in September 2010, the Veteran stated that he wished to 
withdraw his appeal with respect to his service-connected PTSD.  
According to the Veteran, he did not wish to continue his claim.  
Thus, the Veteran's statement is sufficient to withdraw his 
appeal for an initial higher rating, characterized as entitlement 
to an initial rating in excess of 50 percent for PTSD from 
October 3, 2006 to September 15, 2009, and entitlement to an 
initial rating in excess of 70 percent for PTSD on and after 
September 16, 2009.  As a result, no allegation of error of fact 
or law remains before the Board for consideration with regard to 
the aforementioned "staged rating" claim.  Hence, the appeal of 
these issues is dismissed.


ORDER

The issue of entitlement to an initial rating in excess of 50 
percent for PTSD from October 3, 2006 to September 15, 2009, is 
dismissed.

The issue of entitlement to an initial rating in excess of 70 
percent for PTSD on and after September 16, 2009, is dismissed.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


